COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                  NO. 2-10-127-CV




JASMINE MONTGOMERY                                                       APPELLANT


                                          V.


WANDA MATUCCI                                                             APPELLEE


                                      ------------
          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                                      ------------

                         MEMORANDUM OPINION1
                                      ------------
      Appellant Jasmine Montgomery attempts to appeal from the trial court’s

“Order On Plaintiff’s Affidavit Of Inability To Pay Costs,” in which the trial court

denied her request for a waiver of the costs for filing a suit in the trial court. In a

letter dated May 10, 2010, we notified Montgomery that we were concerned that

      1
       See Tex. R. App. P. 47.4.
we might not have jurisdiction over this appeal because the order she was

attempting to appeal from does not appear to be a final judgment or appealable

interlocutory order. We stated that unless Montgomery or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal

on or before May 20, 2010, the appeal could be dismissed for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 44.3. Montgomery filed a response that does not

show grounds for continuing this appeal.


      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Interlocutory orders may be appealed only if allowed by statute.

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). The trial

court’s order refusing to waive the costs based on Montgomery’s affidavit is an

interlocutory order. Montgomery cites no authority, and we have found none,

providing for an interlocutory appeal to be taken from the trial court’s interlocutory

indigency order. See generally Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)

(Vernon 2008). We thus lack subject matter jurisdiction over the interlocutory

indigency order that Montgomery attempts to appeal. See Aguilar v. Tex. La

Fiesta Auto Sales LLC, No. 01-08-00653-CV, 2009 WL 1562838, at *1–2 (Tex.

App.––Houston [1st Dist.] June 4, 2009, no pet.) (mem. op.) (dismissing appeal

of interlocutory order sustaining challenge to indigency affidavit).




                                          2
       Because Montgomery’s complaints do not concern a final judgment or

appealable order, we dismiss her appeal for lack of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).


                                               SUE WALKER
                                               JUSTICE


PANEL: WALKER, MCCOY, and MEIER, JJ.
DELIVERED: August 5, 2010




                                     3